PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/965,936
Filing Date: 29 Apr 2018
Appellant(s): Thomas et al.



__________________
Mark L. Berrier
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/4/2021.








(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/4/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 23, 24, 26, 28-32, 35, 36, 39, and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas (US 2010/0214537) in view of Gao et al. (US 2011/0228042) (hereinafter Gao_042).

In regard to claim 20, Thomas discloses a system comprising: 
	a plurality of 2D image projectors [¶0015; N projectors. See also claim 21; a system comprising one or more 2-D image projectors]; and 
[¶0014-¶0015; display screen and projectors. claim 21; display screen optically coupled to said 2D image projectors]; 
	wherein each of the 2D image projectors is configured to project a corresponding individual 2D image substantially in focus on the display screen [¶0011; N complete images are projected onto the display and substantially in focus. See also claim 21; wherein the 2-D image projectors are configured to project individual 2-D images substantially in focus on the display screen]; 
	wherein for each of the 2D image projectors, the display screen is configured to optically converge the entire corresponding individual 2D image from the display screen to a corresponding, unique viewpoint [claim 27; generate each of the 2-D images from a perspective in a horizontal plane substantially geometrically equivalent to a position of the 2-D image projector projecting that image with respect to the display screen, wherein each of the 2-D images is provided to the corresponding projector. ¶0048; each projection lens coupled with a mirror allows the 2-D images to converge from each angle to the display screen. ¶0079. Fig. 18; images from the electronic projectors are converged to specific different viewing positions (i.e. "unique viewpoints")], wherein the entire individual 2D image corresponding to the 2D image projector is visible from the corresponding, unique viewpoint [¶0108; Each eye sees a different view of the scene. ¶0029; Viewers in the area between the two full-screen lines can see all of the display]; 
	wherein the display screen is configured to diffuse rays of each optically converged 2D image of the corresponding 2D image projector to a greater extent vertically than horizontally so that the corresponding, unique viewpoint has a greater extent vertically than horizontally  [¶0035; the viewing/display screen diffuses the light for the projected scene over a wide angle vertically (say 60 degrees or more), but only over a very small angle horizontally. ¶0030]; 
	wherein a viewer within the eyebox observing the display screen sees a different one of the converged individual 2D images with each eye [see ¶0085; each eye of the user sees a different image at the design image plane. See also ¶0048; 2-D images converge to the display screen], wherein each eye sees the entirety of the 2D image [see ¶0011; N complete images are projected on to the display. See also ¶0085. See also ¶0015; each eye (since it sees a different angle) sees a different view of the scene (stereopsis) and as the viewer changes her position, the view that each eye sees changes (parallax)] wherein the one of the converged individual 2D images seen by each eye varies as the viewer moves his or her head horizontally [see ¶0085; full color 2-D images from each microdisplay are formed at the design image plane, so that each eye of the viewer sees a different image that changes as the viewer changes position, thereby forming a true 3-D image. See also claim 21;  image seen by each eye varies as the viewer moves his or her head with respect to the display screen. See also ¶0034. See also Fig.18].
Thomas does not explicitly disclose wherein the ensemble of the viewpoints corresponding to the individual 2D images projected by the corresponding ones of the plurality of 2D image projectors form an eyebox... wherein a viewer within the eyebox observing the display screen sees a different one of the converged individual 2D images with each eye, wherein each eye sees the entirety of the single corresponding 2D image from the corresponding single projector. However Gao_042 discloses,
	wherein for each of the 2D image projectors [¶0068; projection module contains two projectors (as shown in FIGS. 5 and 6) or multiple projectors (as shown in FIGS. 7 and 8)], the display screen is configured to optically converge the entire corresponding individual 2D image from the display screen to a corresponding, unique viewpoint [¶0068; screen is able to form a viewpoint (i.e. viewing window) at the location of the projector if only one projector is used and multiple viewpoints (i.e. viewing windows) if multiple projectors are used], wherein the entire individual 2D image corresponding to the 2D image projector is visible from the corresponding, unique viewpoint [¶0077; each projected image 21_3 to 21_7 is visible, individually, in its entirety from its corresponding viewing window 3-7]; 
	wherein the display screen is configured to diffuse rays of each optically converged 2D image of the corresponding 2D image projector to a greater extent vertically than horizontally so that the corresponding, unique viewpoint has a greater extent vertically than horizontally [¶0042-¶0049; fundamental display system 400 in accord with the present invention includes a retro-reflective vertical light diffusion screen 405 and a projector 410. The retro-reflective vertical light diffusion screen 405 is used as a display screen... screen 405 is configured such that the reflected light is diffused with a large diffusion angle in the vertical direction and with a small diffusion angle in the horizontal direction. Due to the vertical diffusion effect, the viewing window is a vertical slit... advantage of having a large vertical diffusion angle is that the viewing window is extended vertically]; 
	wherein the ensemble of the viewpoints corresponding to the individual 2D images projected by the corresponding ones of the plurality of 2D image projectors form an eyebox [Fig.6 and ¶0056; stereoscopic viewing window 31 is created by combining two monoscopic viewing windows 27/29 from two adjacent projectors 17/19. Fig.9 and ¶0071;  viewing volume... observer can see the full image on screen 23 through window 41 if only the observer's eye is located inside the diamond-shaped, full screen area (the dark grey region). Fig.14 and ¶0088;  designated viewing volume is behind the projection baseline, and consists of a full screen area, from which the entirety of screen 23 is visible in 3D]; 
	wherein a viewer within the eyebox observing the display screen sees a different one of the converged individual 2D images with each eye, wherein each eye sees the entirety of the single corresponding 2D image from the corresponding single projector [¶0075; each of the eight projectors would create a corresponding image 21 spanning the entirety of screen 23. Each projector's respective image, however, is only viewable, in its entirety, from the projector's corresponding full screen area defined by its corresponding viewing window. ¶0054; left-eye image produced by projector 17 is reflected back towards projector 17 and creates a first viewing window 27. Similarly, the right-eye image produced by projector 19 is reflected back towards projector 19 and creates a second viewing window 29. ¶0056; if an observer's left eye is within first viewing window 27 and thus viewing the left-eye image created by projector 17, then the observer's right eye will likely be within second viewing window 29 and thus viewing the right-eye image created by projector 1], wherein the one of the converged individual 2D images seen by each eye varies as the viewer moves his or her head horizontally [¶0057; five monoscopic viewing windows with five distinct viewing angles, and if an observer were to walk the span from projector 37 a to projector 37 e, the observer would see multiscopic image 35 from each of the five distinct viewing angles and appear to be walking by subject 15. ¶0098; At different locations, the observer will see different parts of the screen... the observer walks along screen 99, he progresses from a first set of images provide by a first group of projectors to the next set of images provided by the next projectors along the projection line so that the observer has the sense of truly traversing the length of the train, or whatever image is provided on screen 99].
	Specifically, in the above citations and throughout the reference as a whole, Thomas discloses a system where multiple projectors can be used to project 2D images to a viewer wherein the 2D images converge at a display area so a viewer may see separate images with each eye, thus seeing a 3D image. Thomas further discloses with focus on ¶0048 that the images converge from each projection lens onto a display screen and as shown in Fig.18, the images converge from the display screen to specific ("unique") viewpoints. Although in a broadest reasonable interpretation the display screen may be a viewing zone, or eyebox, as the display screen is where the user's eyes are viewing the image, Thomas does not elaborate on a viewing zone separate from a display screen. Additionally, as Thomas discloses slices, Thomas does not explicitly state that a single eye sees only a single projector image. 
	Gao_042, like Thomas, relates to stereoscopic viewing using a projectors as well as a screen. Additionally, as noted above Gao_042 discloses that a viewing volume (i.e. an "eye box") region is defined wherein within the viewing volume, the viewpoints corresponding to the projector images can be viewed entirely and the viewing volume forms a "full screen area". The examiner notes the similarities between the "eyebox" as described by ¶0036 of the instant application's specification and the "viewing volume" as described by Gao_042. As described above by Gao_042, within this viewing volume each eye sees an entirety of an image corresponding to only a single projector. For example, the left eye will see a first image in its entirety corresponding to a first projector and a right eye will see a second image in its entirety corresponding to a second projector. The examiner further notes that Thomas discloses that the system may be implemented as a front projection display (such as that of Gao_042) in ¶0077, as long as the screen is a reflective screen (which Gao_042 discloses as noted above). Thus the system of Thomas can be a front projection display, like that of Gao_042. 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the system disclosed by Thomas with the eyebox and individual projectors seeing individual images as disclosed by Gao_042 in order to define a full screen area in which a user can view the entirety of images without distortion [Gao_042 ¶0010-¶0012, ¶0049, ¶0061, ¶0065, ¶0070-¶0076, ¶0085-¶0086]. As disclosed by at least these citations of Gao_042, defining and adjusting viewing volumes is important in ensuring where a user can see the projected images in a non-distorted manner. Additionally, as disclosed by these citations of Gao_042, ensuring a user can see the entirety of a single projection image with a single eye prevents distortion, provides an increased viewing area, and prevents unwanted effects, like picket fence effect. 

In regard to claim  23, Thomas in view of Gao_042 discloses the system of claim 20. Thomas in view of Gao_042 further discloses, 
	wherein the system is configured to generate each of the 2D images from a perspective of the viewpoints in the eyebox [Gao_042 ¶0066;  each viewing window displays a perspective view image and any pair of images forms a 3D view. For example, the viewing windows may have a progression of perspective view images, wherein any two images form a 3D view. Gao_042 ¶0078;  projected image visible through each viewing window may be distinct to each corresponding image, but since each viewing window provides a view of the same image subject from a different view angle, the resultant effect is a composite of the same image subject from different view angles corresponding to view point 43. That is, the resultant composite image 47, comprised from partial views (21_3 to 23_7) from each of viewing windows 3 to 7 is approximately equivalent to seeing screen 23 from a new perspective viewpoint at view point 43], wherein each of the 2D images is provided to the corresponding projector  [see Thomas claim 27; each 2D image is provided to the corresponding projector. Gao_042 ¶0075]. 
	See also the citations of Gao_042 used in the rejection of claim 20. See claim 20 for motivation to combine.

In regard to claim  24, Thomas in view of Gao_042 discloses the system of claim 20. Thomas further discloses, 
	wherein the system is configured to anti-alias the 2D images according to a horizontal projection angle δΘ between the projectors [see claim 29; wherein the system is configured to anti-alias the rendered 2-D images according to an angular slice horizontal projection angle alpha/2]. 

In regard to claim  26, Thomas in view of Gao_042 discloses the system of claim 20. Thomas in view of Gao_042 further discloses, 
	wherein the 2D image projectors are formed into a plurality of separate groups [Gao_042 ¶0093; projector in the groups of projectors (shown as darken oval shapes). Gao_042 ¶0098; a first group of projectors to the next set of images provided by the next projectors along the projection line. ¶0096;  Five projectors 61-65 provide the image of engine 71 at the front of the train, and five projectors 85-89 provide the image of caboose 76 at the end of the train] such that a plurality of the eyeboxes is formed whereby a plurality of viewers may each observe from the plurality of eyeboxes [Gao_042 ¶0099-¶0103; As the observer walks along screen 99, he progresses from a first set of images provide by a first group of projectors to the next set of images provided by the next projectors along the projection line. Gao_042 ¶0090; setup is suitable for a large group of audiences to view 3D contents in large scale. Gao_042 ¶0068; multiple viewpoints (i.e. viewing windows) if multiple projectors. Gao_042 ¶0072; a viewing base line wider than that of FIG. 9, and constructed by multiple adjacent viewing windows. Gao_042 Fig.12].
	One of ordinary skill in the art would readily recognize that as Gao_042 discloses a viewing volume wherein a first viewer can walk from a first point (where said viewer sees via a first viewing window at said first point) to a second point (where said viewer sees via a second viewing window distinct from the first viewing window) that alternatively a second viewer could stand next to said first viewer and observe at the second viewing window. Additionally Thomas discloses multiple viewers inside a cone in ¶0105 and Gao_042 discloses setups suitable for "a small group of audiences" or "a large group of audiences" in ¶0088 and ¶0090. See claim 20 for motivation to combine. 

In regard to claim  28, Thomas in view of Gao_042 discloses the system of claim 20. Thomas in view of Gao_042 further discloses, 
	wherein a shape of the display screen is selected from the group consisting of cylinders, spheres, parabolas, ellipsoids and aspherical shapes [Gao_042 ¶0062; display screen can be configured into different shapes. Due to the retro-reflective property of the material, the screen shape could take arbitrary forms, such as regular planar, cylindrical shape, spherical shape, or almost any irregular shape. These shape variations do not affect the refocusing property of the retro-reflective screen].
	See claim 20 for motivation to combine.

In regard to claim  29, Thomas in view of Gao_042 discloses the system of claim 20. Thomas in view of Gao_042 further discloses, 
	wherein the optically converged 2D image is diffused by at least 20 degrees vertically and no more than one degree horizontally [Thomas ¶0015; diffusing screen diffuses the light into a wide angle vertically (say 60 degrees or so vertically) but into a very narrow angle horizontally (say ˜0.5 to ˜1 degree horizontally). Gao_042 ¶0042; retro-reflective material 315 has a 60° diffusion angle in the vertical direction and a 1° diffusion angle in the horizontal direction].
	See claim 20 for motivation to combine.

In regard to claim  30, Thomas in view of Gao_042 discloses the system of claim 20. Thomas in view of Gao_042 further discloses, 
	wherein each of the plurality of 2D image projectors is angularly displaced from adjacent 2D image projectors by about one degree horizontally with respect to the display screen [Thomas ¶0103; (one-degree) proposed horizontal angular spread per angular slice. Thomas claim 38; positioning a plurality of 2-D image projectors with a horizontal displacement angle substantially equal to .alpha./2 between each projector and the next least horizontally displaced projector. Gao_042 Fig.7] and wherein a chief ray of each of the viewpoints is angularly displaced from the chief rays of adjacent viewpoints by about one degree horizontally with respect to the display screen [Thomas ¶0044; multiple views with each view diffused to one degree viewing horizontally. Gao_042 ¶0042-¶0048].
	See claim 20 for motivation to combine.

In regard to claim  31, Thomas in view of Gao_042 discloses the system of claim 20. Thomas in view of Gao_042 further discloses, 
	wherein the plurality of 2D image projectors are positioned in two or more rows that are vertically displaced from each other [Thomas ¶0047; the angular field is reduced to two degrees between projection lenses by placing them into two horizontal rows. Thomas claim 25; image projectors are arranged in one or more horizontal rows with a horizontal displacement angle substantially equal to α/2 between each projector and the next least horizontally displaced projector in any of the rows], and wherein horizontal parallax 3D imagery formed by the ensemble of viewpoints remains visible to the viewer in the eyebox [Thomas ¶0059; angular slices (40 degrees of horizontal parallax). Gao_042 ¶0066; each viewing window displays a perspective view image and any pair of images forms a 3D view. For example, the viewing windows may have a progression of perspective view images, wherein any two images form a 3D view].
	See claim 20 for motivation to combine.

In regard to claim  32, Thomas in view of Gao_042 discloses the system of claim 20. Thomas in view of Gao_042 further discloses, 
	wherein the display screen comprises a reflective screen and a diffusing screen [Gao_042 ¶0068; retro-reflective vertical light diffusion screen. Gao_042 Fig.2 and ¶0042;  retro-reflective vertical light diffusion screen 305 is preferably formed of a one-dimensional light diffusion material 310 combined with a retro-reflective material 315. Thomas ¶0077; selectively diffusive reflecting screen], wherein the reflective screen optically converges the 2D images [Gao_042 ¶0068; special properties of light focus and directional light diffusion. Due to the focus property, the screen is able to form a viewpoint (i.e. viewing window) at the location of the projector if only one projector is used and multiple viewpoints (i.e. viewing windows) if multiple projectors are used. Gao_042 ¶0043; a light ray 320 directed toward the retro-reflective vertical light diffusion screen 305 passes through one-dimensional light diffusion material 310 and is reflected back along its incident direction 325 (or substantially along its incident direction) by retro-reflective material 31. Thomas ¶0048; the 2-D images to converge from each angle to the Display Screen] and the diffusing screen diffuses the 2D images [Gao_042 ¶0043; One-dimensional light diffusion material 310 diffuses the retro-reflected light by a small amount in the horizontal direction 330 and by a large amount in the vertical direction 335. Thomas ¶0047; display screen diffuses the light].
	See claim 20 for motivation to combine.

In regard to claim 35, Thomas discloses a system comprising: 
	a plurality of 2D image projectors [¶0015; N projectors. claim 21; a system comprising one or more 2-D image projectors]; 
	a display screen optically coupled to the 2D image projectors [¶0014-¶0015; display screen and projectors. claim 21; display screen optically coupled to said 2D image projectors]; and 
	a converging optical element optically coupled to the 2D image projectors and the display screen [¶0048; Relay lenses 150 carry the DMD image to the scanning mirrors 100, and an intermediate image plane is formed after the scanning mirrors in front of each of the projection lenses 140... The mirror 70 following each projection lens 140 allows the 2-D images to converge from each angle to the Display Screen 110] wherein each of the 2D image projectors is configured to project a corresponding individual 2D image substantially in focus on the display screen [¶0011; N complete images are projected onto the display and substantially in focus. claim 21; wherein the 2-D image projectors are configured to project individual 2-D images substantially in focus on the display screen]; 
	wherein for each of the 2D image projectors, the converging optical element is configured to optically converge the entire corresponding individual 2D image from the display screen to a corresponding, unique viewpoint [claim 27; generate each of the 2-D images from a perspective in a horizontal plane substantially geometrically equivalent to a position of the 2-D image projector projecting that image with respect to the display screen, wherein each of the 2-D images is provided to the corresponding projector. ¶0048; each projection lens coupled with a mirror allows the 2-D images to converge from each angle to the display screen. ¶0079. Fig. 18; images from the electronic projectors are converged to specific different viewing positions (i.e. "unique viewpoints")], wherein the entire individual 2D image corresponding to the 2D image projector is visible from the corresponding, unique viewpoint [¶0108; Each eye sees a different view of the scene. ¶0029; Viewers in the area between the two full-screen lines can see all of the display]; 
	wherein the converging optical element is configured to diffuse rays of each optically converged 2D image of the corresponding 2D image projector to a greater extent vertically than horizontally so that the corresponding unique viewpoint has a greater extent vertically than horizontally  [¶0035; the viewing/display screen diffuses the light for the projected scene over a wide angle vertically (say 60 degrees or more), but only over a very small angle horizontally. ¶0030. ¶0021; layout starts with the DMD device 130 (view of illumination suppressed), followed by relay lenses 150 to the scanning mirrors 100. Five projection lenses 140 immediately follow the dual scanning mirrors 100, with fixed-position turning mirrors 70 to direct the angular slices to the holographic diffuser (LSD) display screen 11]; 
	wherein a viewer observing the display screen sees a different one of the converged individual 2D images with each eye [¶0085; each eye of the user sees a different image at the design image plane. ¶0048; 2-D images converge to the display screen], wherein each eye sees the entirety of the corresponding 2D image [¶0011; N complete images are projected on to the display. ¶0085. ¶0015; each eye (since it sees a different angle) sees a different view of the scene (stereopsis) and as the viewer changes her position, the view that each eye sees changes (parallax)], wherein the one of the converged individual 2D images seen by each eye varies as the viewer moves his or her head horizontally [¶0085; full color 2-D images from each microdisplay are formed at the design image plane, so that each eye of the viewer sees a different image that changes as the viewer changes position, thereby forming a true 3-D image. claim 21;  image seen by each eye varies as the viewer moves his or her head with respect to the display screen. ¶0034. Fig.18].
	Thomas does not explicitly disclose, wherein the ensemble of the viewpoints corresponding to the individual 2D images projected by the corresponding ones of the plurality of 2D image projectors form an eyebox; wherein a viewer within the eyebox observing the display screen sees a different one of the converged individual 2D images with each eye, wherein each eye sees only the single corresponding 2D image from the corresponding single projector and sees the entirety of the corresponding 2D image. However Gao_042 discloses,
	wherein the converging optical element is configured to diffuse rays of each optically converged 2D image of the corresponding 2D image projector to a greater extent vertically than horizontally so that the corresponding unique viewpoint has a greater extent vertically than horizontally  [¶0042-¶0049; fundamental display system 400 in accord with the present invention includes a retro-reflective vertical light diffusion screen 405 and a projector 410. The retro-reflective vertical light diffusion screen 405 is used as a display screen... screen 405 is configured such that the reflected light is diffused with a large diffusion angle in the vertical direction and with a small diffusion angle in the horizontal direction. Due to the vertical diffusion effect, the viewing window is a vertical slit... advantage of having a large vertical diffusion angle is that the viewing window is extended vertically]; 
	wherein the ensemble of the viewpoints corresponding to the individual 2D images projected by the corresponding ones of the plurality of 2D image projectors form an eyebox [Fig.6 and ¶0056; stereoscopic viewing window 31 is created by combining two monoscopic viewing windows 27/29 from two adjacent projectors 17/19. Fig.9 and ¶0071;  viewing volume... observer can see the full image on screen 23 through window 41 if only the observer's eye is located inside the diamond-shaped, full screen area (the dark grey region). Fig.14 and ¶0088;  designated viewing volume is behind the projection baseline, and consists of a full screen area, from which the entirety of screen 23 is visible in 3D]; 
	wherein a viewer within the eyebox observing the display screen sees a different one of the converged individual 2D images with each eye, wherein each eye sees only the single corresponding 2D image from the corresponding single projector and sees the entirety of the corresponding 2D image [¶0075; each of the eight projectors would create a corresponding image 21 spanning the entirety of screen 23. Each projector's respective image, however, is only viewable, in its entirety, from the projector's corresponding full screen area defined by its corresponding viewing window. ¶0054; left-eye image produced by projector 17 is reflected back towards projector 17 and creates a first viewing window 27. Similarly, the right-eye image produced by projector 19 is reflected back towards projector 19 and creates a second viewing window 29. ¶0056; if an observer's left eye is within first viewing window 27 and thus viewing the left-eye image created by projector 17, then the observer's right eye will likely be within second viewing window 29 and thus viewing the right-eye image created by projector 1], wherein the one of the converged individual 2D images seen by each eye varies as the viewer moves his or her head horizontally [¶0057; five monoscopic viewing windows with five distinct viewing angles, and if an observer were to walk the span from projector 37 a to projector 37 e, the observer would see multiscopic image 35 from each of the five distinct viewing angles and appear to be walking by subject 15. ¶0098; At different locations, the observer will see different parts of the screen... the observer walks along screen 99, he progresses from a first set of images provide by a first group of projectors to the next set of images provided by the next projectors along the projection line so that the observer has the sense of truly traversing the length of the train, or whatever image is provided on screen 99].
	See claim 20 for elaboration on Thomas and Gao_042. It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the system disclosed by Thomas with the eyebox and individual projectors seeing individual images as disclosed by Gao_042 in order to define a full screen area in which a user can view the entirety of images without distortion [Gao_042 ¶0010-¶0012, ¶0049, ¶0061, ¶0065, ¶0070-¶0076, ¶0085-¶0086]. As disclosed by at least these citations of Gao_042, defining and adjusting viewing volumes is important in ensuring where a user can see the projected images in a non-distorted manner. Additionally, as disclosed by these citations of Gao_042, ensuring a user can see the entirety of a single projection image with a single eye prevents distortion, provides an increased viewing area, and prevents unwanted effects, like picket fence effect. 

In regard to claim 36, Thomas in view of Gao_042 discloses the system of claim 35. Thomas further discloses, 
	wherein the converging optical element is between the 2D image projectors and the display screen [¶0048; mirror 70 following each projection lens 140 allows the 2-D images to converge from each angle to the Display Screen 110].

In regard to claim 39, Thomas discloses a method comprising: 
	generating multiple individual 2D images [¶0015; N projectors. See also claim 21; a system comprising one or more 2-D image projectors]; and 
	projecting each of the individual 2D images substantially in focus onto a display screen [¶0011; N complete images are projected onto the display and substantially in focus. claim 21; wherein the 2-D image projectors are configured to project individual 2-D images substantially in focus on the display screen]; 
	wherein for each of the individual 2D images, the display screen further projects the 2D image so as to optically converge the 2D image to a corresponding, unique viewpoint  [claim 27; generate each of the 2-D images from a perspective in a horizontal plane substantially geometrically equivalent to a position of the 2-D image projector projecting that image with respect to the display screen, wherein each of the 2-D images is provided to the corresponding projector. ¶0048; each projection lens coupled with a mirror allows the 2-D images to converge from each angle to the display screen. ¶0079. Fig. 18; images from the electronic projectors are converged to specific different viewing positions (i.e. "unique viewpoints"). ¶0108; Each eye sees a different view of the scene. ¶0029; Viewers in the area between the two full-screen lines can see all of the display], wherein the display screen diffuses rays of the optically converged 2D image to a greater extent vertically than horizontally so that the corresponding viewpoint has a greater extent vertically than horizontally  [¶0035; the viewing/display screen diffuses the light for the projected scene over a wide angle vertically (say 60 degrees or more), but only over a very small angle horizontally. ¶0030], 
	wherein a viewer observing the display screen sees a different one of the converged individual 2D images with each eye [¶0085; each eye of the user sees a different image at the design image plane. ¶0048; 2-D images converge to the display screen], wherein each eye sees the entirety of the corresponding 2D image  [¶0011; N complete images are projected on to the display. ¶0085. ¶0015; each eye (since it sees a different angle) sees a different view of the scene (stereopsis) and as the viewer changes her position, the view that each eye sees changes (parallax)], wherein the one of the converged individual 2D images seen by each eye varies as the viewer moves his or her head horizontally [¶0085; full color 2-D images from each microdisplay are formed at the design image plane, so that each eye of the viewer sees a different image that changes as the viewer changes position, thereby forming a true 3-D image. claim 21;  image seen by each eye varies as the viewer moves his or her head with respect to the display screen. ¶0034. Fig.18].
	Thomas does not explicitly disclose wherein the ensemble of the viewpoints corresponding to the individual 2D images form an eyebox; wherein a viewer within the eyebox observing the display screen sees a different one of the converged individual 2D images with each eye, wherein each eye sees only the single corresponding 2D image from the corresponding single projector and sees the entirety of the corresponding 2D image. However Gao_042 discloses, 
	wherein for each of the individual 2D images, the display screen further projects the 2D image so as to optically converge the 2D image to a corresponding, unique viewpoint [¶0068; screen is able to form a viewpoint (i.e. viewing window) at the location of the projector if only one projector is used and multiple viewpoints (i.e. viewing windows) if multiple projectors are used], wherein the display screen diffuses rays of the optically converged 2D image to a greater extent vertically than horizontally so that the corresponding viewpoint has a greater extent vertically than horizontally [¶0042-¶0049; fundamental display system 400 in accord with the present invention includes a retro-reflective vertical light diffusion screen 405 and a projector 410. The retro-reflective vertical light diffusion screen 405 is used as a display screen... screen 405 is configured such that the reflected light is diffused with a large diffusion angle in the vertical direction and with a small diffusion angle in the horizontal direction. Due to the vertical diffusion effect, the viewing window is a vertical slit... advantage of having a large vertical diffusion angle is that the viewing window is extended vertically], 
	wherein the ensemble of the viewpoints corresponding to the individual 2D images form an eyebox  [Fig.6 and ¶0056; stereoscopic viewing window 31 is created by combining two monoscopic viewing windows 27/29 from two adjacent projectors 17/19. Fig.9 and ¶0071;  viewing volume... observer can see the full image on screen 23 through window 41 if only the observer's eye is located inside the diamond-shaped, full screen area (the dark grey region). Fig.14 and ¶0088;  designated viewing volume is behind the projection baseline, and consists of a full screen area, from which the entirety of screen 23 is visible in 3D]; 
	wherein a viewer within the eyebox observing the display screen sees a different one of the converged individual 2D images with each eye, wherein each eye sees only the single corresponding 2D image from the corresponding single projector and sees the entirety of the corresponding 2D image [¶0075; each of the eight projectors would create a corresponding image 21 spanning the entirety of screen 23. Each projector's respective image, however, is only viewable, in its entirety, from the projector's corresponding full screen area defined by its corresponding viewing window. ¶0054; left-eye image produced by projector 17 is reflected back towards projector 17 and creates a first viewing window 27. Similarly, the right-eye image produced by projector 19 is reflected back towards projector 19 and creates a second viewing window 29. ¶0056; if an observer's left eye is within first viewing window 27 and thus viewing the left-eye image created by projector 17, then the observer's right eye will likely be within second viewing window 29 and thus viewing the right-eye image created by projector 1], wherein the one of the converged individual 2D images seen by each eye varies as the viewer moves his or her head horizontally [¶0057; five monoscopic viewing windows with five distinct viewing angles, and if an observer were to walk the span from projector 37 a to projector 37 e, the observer would see multiscopic image 35 from each of the five distinct viewing angles and appear to be walking by subject 15. ¶0098; At different locations, the observer will see different parts of the screen... the observer walks along screen 99, he progresses from a first set of images provide by a first group of projectors to the next set of images provided by the next projectors along the projection line so that the observer has the sense of truly traversing the length of the train, or whatever image is provided on screen 99].
	See claim 20 for elaboration on Thomas and Gao_042. It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the method disclosed by Thomas with the eyebox and individual projectors seeing individual images as disclosed by Gao_042 in order to define a full screen area in which a user can view the entirety of images without distortion [Gao_042 ¶0010-¶0012, ¶0049, ¶0061, ¶0065, ¶0070-¶0076, ¶0085-¶0086]. As disclosed by at least these citations of Gao_042, defining and adjusting viewing volumes is important in ensuring where a user can see the projected images in a non-distorted manner. Additionally, as disclosed by these citations of Gao_042, ensuring a user can see the entirety of a single projection image with a single eye prevents distortion, provides an increased viewing area, and prevents unwanted effects, like picket fence effect. 

In regard to claim 41, Thomas in view of Gao_042 discloses the system of claim 20. Thomas in view of Gao_042 further discloses, 
	wherein the projectors are positioned at a first distance from the display screen and the eyebox is positioned at a second distance from the display screen, and wherein the second distance is greater than the first distance [Gao_042 Fig.16; viewing zones 93, 92, 91 at a greater distance from screen 99 than the projection baseline's distance to the screen. Gao_042 ¶0099-¶0102; displaying wide panoramic scenes in 3D].
	See claim 20 for motivation to combine. 

Claims 33 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas (US 2010/0214537) in view of Gao et al. (US 2011/0228042) (hereinafter Gao_042) in view of Kuo et al. (US 2014/0022511) (hereinafter Kuo_511).

In regard to claim 33, Thomas in view of Gao_042 discloses the system of claim 32. Although Thomas discloses using mirrors in Fig.9 and ¶0047 and Gao_042 discloses a retro-reflective screen having a reflective layer behind a diffusive layer in Fig.2, neither Thomas nor Gao_042 explicitly disclose wherein the diffusing screen is positioned between a mirror and the plurality of 2D image projectors. However Kuo_511 discloses, 
	wherein the diffusing screen is positioned between a mirror and the plurality of 2D image projectors [¶0019-¶0021; horizontal retro-reflective display screen 100 has a microstructured surface 105 that may be coated with a reflective material such as a thin layer (e.g., ˜<1 μm) of mirror-finish aluminum or other reflective metal (e.g., silver). Fig.2; surface (105) coated with mirror finish. Fig.8 and ¶0039-¶0041; microstructured surface may be coated with a reflective material (805) such as a thin layer (e.g., ˜−1 μm) of mirror-finish aluminum or other reflective metal (e.g., silver)... vertical diffuser is joined to the horizontal retro-reflective display screen to form a light field display (815). Fig.6; vertical diffuser (620) between retro-reflective display screen (615) and the projectors (605)]. 
	Specifically, Gao_042 discloses in Fig.2 a screen including a reflective screen/layer (315) coupled with a diffusive screen/layer (310) wherein the diffusive layer is located between the projectors/viewing area and the reflective layer. Although Gao_042 discloses the reflective layer (315) has reflective properties and one of ordinary skill in the art would readily recognize that this may encompass a mirror, as Gao_042 does not explicitly state the reflective layer is a mirror, Kuo_511 has been relied upon. 
	Kuo_511, like Gao_042 and Thomas, also discloses using projectors coupled with screens in order to present 3D images to users. Additionally, as noted above and shown in Fig.2 and Fig.8, Kuo_511 discloses applying a mirror finish (thereby forming a "mirror") to a surface of the retro-reflective display screen. As further shown in Fig.6, the diffusing screen (620) is located between the retro-reflective display screen having the mirror layer formed thereon (615), and the plurality of projectors (605).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the system disclosed by Thomas in view of Gao_042 with the mirror layer as disclosed by Kuo_511 in order to provide front projection compatibility for transparent retro-reflective display screens [Kuo_511 ¶0014-¶0019, ¶0038-¶0039] and ensuring reflection in a mirror-like fashion for viewers in the vertical plane, thereby allowing viewers to perceive images with good quality [Kuo_511 ¶0001-¶0002, ¶0020-¶0022, ¶0041]. Additionally the examiner notes that Gao_042 discloses reflective materials in ¶0042 and one of ordinary skill in the art would readily recognize it would be obvious at the time of the invention to substitute the reflective materials of Gao_042 with the mirror layer of Kuo_511. As different materials provide different properties, benefits, and cost, using one type of reflective material over another may have design and/or cost benefits. 

In regard to claim  34, Thomas in view of Gao_042 discloses the system of claim 32. Although Thomas discloses using mirrors in Fig.9 and ¶0047 and Gao_042 discloses a retro-reflective screen having a reflective layer behind a diffusive layer in Fig.2, neither Thomas nor Gao_042 explicitly disclose wherein the diffusing screen is positioned between a mirror and the eyebox. However Kuo_511 discloses 
	wherein the diffusing screen is positioned between a mirror and the eyebox  [¶0019-¶0021; horizontal retro-reflective display screen 100 has a microstructured surface 105 that may be coated with a reflective material such as a thin layer (e.g., ˜<1 μm) of mirror-finish aluminum or other reflective metal (e.g., silver). Fig.2; surface (105) coated with mirror finish. Fig.8 and ¶0039-¶0041; microstructured surface may be coated with a reflective material (805) such as a thin layer (e.g., ˜−1 μm) of mirror-finish aluminum or other reflective metal (e.g., silver)... vertical diffuser is joined to the horizontal retro-reflective display screen to form a light field display (815). Fig.6; vertical diffuser (620) between retro-reflective display screen (615) and the viewing zones (625)]. 
	See claim 33 for elaboration on Kuo_511. It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the system disclosed by Thomas in view of Gao_042 with the mirror layer as disclosed by Kuo_511 in order to provide front projection compatibility for transparent retro-reflective display screens [Kuo_511 ¶0014-¶0019, ¶0038-¶0039] and ensuring reflection in a mirror-like fashion for viewers in the vertical plane, thereby allowing viewers to perceive images with good quality [Kuo_511 ¶0001-¶0002, ¶0020-¶0022, ¶0041]. Additionally the examiner notes that Gao_042 discloses reflective materials in ¶0042 and one of ordinary skill in the art would readily recognize it would be obvious at the time of the invention to substitute the reflective materials of Gao_042 with the mirror layer of Kuo_511. As different materials provide different properties, benefits, and cost, using one type of reflective material over another may have design and/or cost benefits. 

Claims 37 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas (US 2010/0214537) in view of Gao et al. (US 2011/0228042) (hereinafter Gao_042) in view of Gao et al. (US 2010/0253917) (hereinafter Gao_917).

In regard to claim 37, Thomas in view of Gao_042 discloses the system of claim 35. Although Thomas discloses mirrors and Gao_042 discloses projection lenses, both of which can be considered optical elements, neither Thomas nor Gao_042 explicitly disclose wherein the converging optical element is between the display screen and one or more viewers. However Gao_917 discloses,
	wherein the converging optical element is between the display screen and one or more viewers [Fig.6; beamsplitter (620) between the viewing window (630) and the screen (605). Fig.22 and Fig.23. Fig.26; focusing element (2620) formed between the virtual screen (2625) and the display screen (2605). ¶0156-¶0157; reflected rays (e.g., 2650) continue to propagate and pass the projector, and are focused by the optical focusing element 2620 to form a virtual screen 2625 in three-dimensional space at the other side of the imaging element 2620. ¶0151-¶0152; optical focusing element 2520 may be a regular lens, a Fresnel lens, a concave mirror, or combination of these which act as an optical focusing element... multi-view windows 2510 formed by the multi-view-window-based display system 2515 effectively form rear projectors, the light of which are captured by the optical element 2520 to form a virtual screen 2525 at another location].
	Specifically, as disclosed by Gao_917, various focusing optical elements can be used in 3D projection displays (such as those disclosed by Thomas and Gao_042) wherein the focusing optical elements can be at various positions relative to the projectors, displays, and viewers, including in between the display screen and the viewers. It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the system disclosed by Thomas in view of Gao_042 with the optical element arrangements as disclosed by Gao_917 in order to allow for adaptation of display locations, which has advantages in providing a compact arrangement and creating a floating image at a desired location for viewers [Gao_917 ¶0132, ¶0153-¶0160, ¶0101-¶0102]. Specifically, as disclosed by Gao_917, using focusing optical elements in the disclosed manner allows for adaptation of where the projection images are displayed to a user, which can provide improved viewing experience. 

In regard to claim 38, Thomas in view of Gao_042 discloses the system of claim 35. Although Thomas discloses mirrors and Gao_042 discloses projection lenses, both of which can be considered optical elements, neither Thomas nor Gao_042 explicitly disclose wherein a shape of the converging optical element is selected from the group consisting of cylinders, spheres, parabolas, ellipsoids and aspherical shapes. However Gao_917 discloses, 
	wherein a shape of the converging optical element is selected from the group consisting of cylinders, spheres, parabolas, ellipsoids and aspherical shapes  [¶0142; parabolic mirror or a spherical mirror. ¶0145; imaging element 2320 may be a regular lens, a Fresnel lens, a concave mirror, or combination of these which act as an imaging lens. ¶0151; optical focusing element 2520 may be a regular lens, a Fresnel lens, a concave mirror, or combination of these which act as an optical focusing element.]. 
	See claim 37 for elaboration on Gao_917. It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the system disclosed by Thomas in view of Gao_042 with the optical element arrangements, including optical elements of irregular shapes, as disclosed by Gao_917 in order to allow for adaptation of display locations, which has advantages in providing a compact arrangement and creating a floating image at a desired location for viewers [Gao_917 ¶0132, ¶0153-¶0160, ¶0101-¶0102]. Specifically, as disclosed by Gao_917, using focusing optical elements in the disclosed manner allows for adaptation of where the projection images are displayed to a user, which can provide improved viewing experience. 

Claim 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas (US 2010/0214537) in view of Gao et al. (US 2011/0228042) (hereinafter Gao_042) in view of Moss (US 2008/0007809).

In regard to claim 40, Thomas in view of Gao_042 discloses the system of claim 20. Thomas in view of Gao_042 further discloses, 
	wherein for each of the 2D image projectors, the display screen is configured to optically converge the entire corresponding individual 2D image from the display screen to a corresponding, unique viewpoint [Gao_042 ¶0054; two projectors 17 and 19 to project a respective left-eye image and a right-eye image onto retro-reflective vertical light diffusion screen 23. Due to the retro-reflective properties of screen 23, the left-eye image produced by projector 17 is reflected back towards projector 17 and creates a first viewing window 27. Similarly, the right-eye image produced by projector 19 is reflected back towards projector 19 and creates a second viewing window 29. Thomas claim 27; generate each of the 2-D images from a perspective in a horizontal plane substantially geometrically equivalent to a position of the 2-D image projector projecting that image with respect to the display screen, wherein each of the 2-D images is provided to the corresponding projector. Thomas ¶0048; each projection lens coupled with a mirror allows the 2-D images to converge from each angle to the display screen. Thomas ¶0079. Fig. 18; images from the electronic projectors are converged to specific different viewing positions (i.e. "unique viewpoints")],
	See claim 20 for motivation to combine Neither Thomas nor Gao_042 explicitly disclose wherein for each of the 2D image projectors, the display screen is configured to optically converge the entire corresponding individual 2D image from the display screen to a corresponding, unique viewpoint which is horizontally displaced from the corresponding 2D image projector. However Moss discloses,  
	wherein for each of the 2D image projectors, the display screen is configured to optically converge the entire corresponding individual 2D image from the display screen to a corresponding, unique viewpoint [¶0026-¶0027; diffracted light coming from projector 30, generates the diffuser image 38L for the left eye of the observer and the diffracted light coming from projector 32, generates the diffuser image 38R for the right eye of the observer. These diffuser images form the viewing pupils of the system 10. The diffracted light from each point on the diffraction optical element 26 is spread uniformly inside one or the other of the pupils. (38R or 38L)... When an observer views the scene on the diffraction optical element 26 with one eye in one pupil and one in the other, each eye sees the picture from a different projector and thus will see a stereoscopic image] which is horizontally displaced from the corresponding 2D image projector [Fig.5A (top view); images converge from the display screen (40) to first and second viewing pupil pair (33) wherein the projectors (30, 32) are horizontally offset from the second viewing pupil pair (33)].
	Moss, like Thomas and Gao_042, also discloses projecting images for viewers. Additionally, as disclosed by Moss, each eye sees the entirety of an image from a corresponding projector. As noted above and shown in Fig.5A, the images converge from the display screen to a viewer who is horizontally offset relative to the projector pair. It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the method disclosed by Thomas in view of Gao_042 with the converging of a viewpoint horizontally displaced from the projector as disclosed by Moss in order to allow for only a single pair of projectors to be used for multiple observers, thereby reducing the cost associated with a large amount of projectors [Moss Abstract, ¶0007-¶0011, ¶0032-¶0035]. As disclosed by these citations of Moss, by converging to a viewpoint not aligned with the projector, a system allowing for multiple observers while minimizing the required amount of projectors can be provided. 

Claim 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas (US 2010/0214537) in view of Gao et al. (US 2011/0228042) (hereinafter Gao_042) in view of Kuo et al. (US 2012/0105806) (hereinafter Kuo_806).

In regard to claim 42, Thomas in view of Gao_042 discloses the system of claim 20. Neither Thomas nor Gao_042 explicitly disclose, wherein the display screen comprises a horizontally focusing reflector. However Kuo_806 discloses, 
	wherein the display screen comprises a horizontally focusing reflector [¶0019-¶0021; screen 102 includes a flat lens 108, such as a Fresnel lens, and a reflective diffuser 110... lens 108 can have cylindrical symmetry and operate as a circular lens or a cylindrical lens that focuses light in the horizontal direction. ¶0025; light reflected off of the diffuser 110 is directed to the viewing area 310 by the lens 108. ¶0040;  lens 1010 and 1012 can be configured with a series of parallel louvered grooves in the vertical direction to form a convex cylindrical lens that focuses light in the horizontal direction].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the method disclosed by Thomas in view of Gao_042 with the horizontally focusing reflector as disclosed by Kuo_806 in order to ensure in focus, narrow viewing areas thereby creating an improved three-dimensional viewing experience with continuously varying perspective views [Kuo_806 ¶0021, ¶0036-¶0038,¶0046-¶0048]. 

Claim 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas (US 2010/0214537) in view of Gao et al. (US 2011/0228042) (hereinafter Gao_042) in view of Balogh (US 2012/0127320).

In regard to claim 43, Thomas in view of Gao_042 discloses the system of claim 20. Although both Thomas and Gao_042 discloses reflective screens, in order to explicitly disclose wherein each light ray which is incident on the reflective screen is incident in a first direction and is reflected in a second direction which is angularly displaced from the first direction, Balogh discloses, 
	wherein the display screen comprises a reflective screen [¶0115; reflective diffuser screen 12 in front projection arrangements can be retroreflective or mirror-like reflective surface. ¶0013; FIGS. 8A and 8B are schematic drawings of the view area with a curved mirror-like reflective screen and a retroreflective screen, respectively], and wherein each light ray which is incident on the reflective screen is incident in a first direction and is reflected in a second direction which is angularly displaced from the first direction [¶0115; reflective diffuser screen 12 in front projection arrangements can be retroreflective or mirror-like reflective surface. ¶0116; curved reflective screen to optimize the viewing area. Fig.8A; light hitting the screen (12) is incident in a first direction and is reflected in a second direction which is angularly displaced from the first direction].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the system disclosed by Thomas in view of Gao_042 with the mirror-like reflective screen as disclosed by Balogh in order to optimize and widen the viewing area [Balogh ¶0115-¶0116].
	Specifically, both Thomas and Gao_042 disclose reflective screens. Thomas discloses in ¶0077 that the system can be a front projection display by using a reflective screen and Gao_042 discloses a retroreflective screen (which is a type of reflective screen) can be used. However, neither Thomas nor Gao_042 explicitly describe the light hitting the screen at a first angle and reflecting in a second angle. Balogh, like Thomas and Gao_042, also relates to using multiple projectors and a screen to generate images for user viewing. As cited above, Balogh discloses that when using a front projection display system, either a curved mirror-like reflective screen (notably Thomas discloses a reflective layer can be applied to the screen to make it a reflective screen in ¶0077) or a retroreflective screen (like that of Gao_042 as cited in the rejection of claim 1) can be used. Fig.8A of Balogh shows the curved mirror-like reflective screen (as opposed to the retroreflective screen shown in Fig.8B). As can be seen in Fig.8A, the mirror-like reflective screen has light rays incident in a first direction and are reflected at a second direction which is angularly displaced from the first direction. The examiner notes that ¶0116 of Balogh has a typographical error and refers to the curved mirror screen of Fig.8A as "8B", but one of ordinary skill and applicant can readily appreciate that as the screen is clearly curved and showing mirror reflection properties and ¶0013 of Balogh establishes Fig.8A as the mirror-like reflective screen and Fig.8B as the retroreflective screen, this is clearly a typo. As noted by ¶0116 of Balogh, there are tradeoffs between using a retroreflective screen and a mirror-like reflective screen wherein as described by Balogh in ¶0116 and as shown  in Fig.8A, the total viewing area is optimized and widened when using a mirror-like reflective screen while a retroreflective screen can result in more practical applications for home viewing. Thus one of ordinary skill in the art would readily recognize that they can modify the system of Thomas in view of Gao_042 and use a mirror-like reflective surface of Balogh when the goal is to widen/optimize the overall viewing area.  

(2) Response to Argument

I. Related application and related Appeal  
The examiner notes that this application is a Continuation of U.S. Application 14/033,273 (hereinafter “application ‘273”). Application ‘273 was similarly appealed to the Patent Trial and Appeal Board (hereinafter “Board”) as Appeal # 2017-007630 (hereinafter “Appeal ‘630”). A Board Decision was mailed 12/28/2017 affirming the Examiner and a Decision on Request for Rehearing Statement of the Case was mail 6/6/2018 wherein the original Decision was reconsidered but the Board denied to make any modifications of the Decision. As there were no allowed claims, application ‘273 was abandoned after the period for seeking court review of the Decision expired via a Notice of Abandonment mailed 8/24/2018. 
The examiner notes the instant claims and those of application ‘273 differ somewhat with respect to claim scope, and thus not all matters at issue for the instant application and those discussed in the Appeal ‘630 are identical. However, the instant claims and those of application ‘273 have several overlapping limitations, the rejections of the instant claims and those of application ‘273 both rely on prior art Thomas, and the specification of application ‘273 and that of the instant application appear to be identical. When rejecting the claims under 35 U.S.C. 103(a), the examiner applied Thomas as a primary reference for both the instant claims and application ‘273 but applied different secondary references, as this was necessary due to the differences in claim scope. The examiner notes that some of the deficiencies of Thomas as alleged by Appellant in the filed Brief are substantially similar to those addressed by the Board with respect to Appeal ‘630. Therefore when addressing Appellant’s arguments below, the examiner has referenced portions of the Board Decision and Decision on Request for Rehearing for Appeal ‘630, as the Board’s conclusions are pertinent to the matters of Thomas and the instant application.   

II. Response to Appellant’s argument that Thomas fails to disclose the recited limitation of “wherein for each of the 2D image projectors, the display screen is configured to optically converge the entire corresponding individual 2D image from the display screen to a corresponding, unique viewpoint, wherein the entire individual 2D image corresponding to the 2D image projector is visible from the corresponding, unique viewpoint” and  “wherein each eye sees the entirety of the single corresponding 2D image from the corresponding single projector”.

In the filed Brief, pages 15-27 relate to Thomas exclusively wherein Appellant includes various figures, including figures drafted by Appellant which are not included in the instant application or Thomas. Appellant emphasizes that the instant invention is directed to an entire 2D image converging to a single viewpoint so that the entire 2D image is visible from that viewpoint. Appellant further alleges this is different from the system of Thomas in which the 2D image of each projector is projected onto the display but the image is not converged to any corresponding viewpoint. Appellant additionally alleges that in the system of Thomas, the image diverges from the display screen. 
Appellant appears to focus on Thomas including a screen capable of “diverging” while alleging that the instant claims require the images to “converge”. The examiner notes that under broadest reasonable interpretation, the term “converge” can mean “coming together” and/or “moving towards a single point”, as this is consistent with the plain meaning of the term “converge”. Although Appellant argues that Thomas does not disclose the claimed “the display screen is configured to optically converge the entire corresponding individual 2D image from the display screen to a corresponding, unique viewpoint”, the examiner notes that at least Fig.18 of Thomas discloses converging images to different viewpoints. Fig.18 of Thomas is reproduced herein: 
    PNG
    media_image2.png
    273
    665
    media_image2.png
    Greyscale

As can be seen above, images from respective projectors pass through the screen and meet at a specific point which is a viewpoint for a viewer. Although the Brief includes various different figures of Thomas, the examiner relied on Fig.18 of Thomas for disclosing this limitation [Final OA, page 6] and given the plain meaning of the term “converge”, Fig.18 shows that an image from an individual projector will “converge” to a point. It is unclear from the filed Brief as to how Fig.18 of Thomas fails to disclose converging images to a viewpoint. Specifically, Appellant discusses Fig.18 on pages 19-20 of the filed Brief and alleges that Fig.18 shows “the remainder of the 2D image is diverged away from the viewpoint”. However the examiner notes that one of ordinary skill in the art when looking at Fig.18 would see that images will converge, as they are emitted from the projector, passed through a screen and subsequently meet at a specific viewing point of a viewer.  
The examiner notes her interpretation is consistent with the Board’s comments included in the Decision on Request for Rehearing (mailed 6/6/2018 in parent application ‘273) for Appeal ‘630, which is reproduced below: 
Appellants’ first argument, that the “image which is viewed at a given viewpoint (the position of the viewer’s eye) in Thomas’ system ... is not an image which is converged from the display screen to the viewpoint” and is instead “a composite of multiple images, each of which diverges from the display screen to the viewpoints” (Req. for Reh’g 4—5), is not persuasive. Appellants’ arguments are directed to Thomas’s complete scene which comprises multiple angular slices; however, a single angular slice in Thomas teaches a “projected 2D image” converged to a viewpoint, within the scope of the claim (see Decision 4—5). That is, the claim does not require that the whole projection projected by a projector is converged to a single viewpoint. The Specification does not define the term “image” explicitly. Moreover, the Specification uses the terms “image” and “images” to describe parts of the entire projection (see e.g. Spec. ¶¶10—12 (describing each eye seeing a different image), ¶38 (describing “a ray bundle (full image) emitted from a particular projector converges” (emphasis added)); see also Spec. ¶39). Thus, Appellants’ arguments seem to be predicated on the whole projection (the ray bundle or full image) being converged even though the claim does not require the full image to be converged. Nor does the claim require that all of the images or rays in a ray bundle or full image converge to the same viewpoint. The claim merely requires the display screen be configured “to optically converge each projected 2D image from the corresponding 2D projector to a corresponding, different viewpoint.”
Under Appellants’ proffered definition of “converge,” “to tend or move toward one point or one another: come together” (Req. for Reh’g 5 n.l) (citation omitted), Thomas’s display screen “converges” an individual angular slice, i.e., a “projected 2D image,” by moving that angular slice towards its respective viewpoint. Even if Thomas’s projector projects multiple diverging angular slices (see Req. for Reh’g 7 (citing Thomas Fig. 18)), that divergence is between those multiple angular slices — not from the display to the viewpoint. At the display screen, each individual angular slice converges to its corresponding viewpoint (see Thomas ¶¶ 11, 14, 30, 35, Fig. 18). For example, in Figure 18 of Thomas, as annotated by Appellants (Req. for Reh’g 7), the top-left projector Ci projects three different angular slices… Figure 18 of Thomas, as annotated by Appellants, shows angular slices projected from labeled projectors and shows labeled viewing positions. Thomas’s Figure 18 discloses the bottom-most angular slice B5 of the three angular slices projected by the top-left projector Ci, reaches the diffusing display screen D and then “converges” to, i.e., moves towards, a bottom-right viewpoint A3 (id. ). Thus, we are not persuaded we misapprehended the teachings of Thomas or the recitation of “converge” as recited in claim 1.

Appellant additionally focuses on Thomas projecting “slices” and alleges that Thomas cannot disclose “wherein the entire individual 2D image corresponding to the 2D image projector is visible from the corresponding, unique viewpoint” since Thomas discloses projecting slices. Specifically, the claim currently requires that a projector projects “a corresponding individual 2D image” and the “entire individual 2D image corresponding to the projector” is visible from a “unique viewpoint”. The examiner notes that there is nothing within this particular claim limitation that precludes an interpretation of the “entire individual 2D image” as being an angular slice image. That is, it is reasonable to interpret a single projected angular slice from a projector as being an “entire individual 2D image” as it is well known that portions of images can readily be considered an image itself. For example, when an image undergoes a “cropping” method, that cropped portion of an image is an “entire individual 2D image”. 
The examiner notes her interpretation is consistent with both the Board’s comments included in the Decision on Request for Rehearing noted above as well as the original Board Decision (mailed 12/28/2017 in parent application ‘273) for Appeal ‘630, which is reproduced below:
Appellants contend the Examiner erred in finding Thomas teaches “optically converg[ing| each projected 2D image from the corresponding 2D image projector to a corresponding, different viewpoint ... wherein each eye sees an entire one of the 2D images,” as recited in claim | (App. Br. 13; Reply Br. 4-10). Specifically, Appellants argue “Thomas teaches that 2D images are converged to a display screen” rather than teaching the images are “converged from the display screen to corresponding viewpoints” (App. Br. 13). Appellants further argue “in Thomas, the [viewer’s]| eye sees a composite image formed by multiple slices of multiple, different 2D images from multiple projectors, rather than seeing the entirety of any one image projected by a corresponding projector” (App. Br. 13; Reply Br. 4-10).
We are not persuaded. The Examiner finds (Final Act. 4-5; Ans. 15), and we agree, Thomas teaches a glassless 3D display system that provides “each eye of the viewer ... a different image that changes as the viewer changes position, thereby forming a true 3-D image for the viewer” (Thomas 4] 85; see Thomas §§[ 14-15). The Examiner further finds (Final Act. 4; Ans. 15), and we agree, Thomas provides the viewer’s eyes respective images by using projectors that “completely illuminate[] the display screen with the view from [different] angle[s]” (Thomas § 35, Fig. 2; see Thomas 4 11).
Appellants’ arguments that Thomas’ images “are not converged from the display screen to corresponding viewpoints” and that the viewer’s eye in Thomas does not “see[] the entirety of any one image” because “a particular viewpoint sees only a small vertical slice of the image from each projector” (App. Br. 13; Reply Br. 4-10) are not commensurate with the scope of the claim. In Thomas, “[multiple ‘angular slices’... are projected on to a viewing screen” from multiple projectors (Thomas § 11). Thomas’ viewer “sees a vertical ‘angular slice’ projected from each angular projection, and each eye sees a different vertical angular slice,” 1.e., each angular slice converges to a viewpoint (Thomas 4 35, Figs. 3-4). Even assuming that a projector projects a 2D image made of multiple angular slices and that those angular slices converge to different viewpoints, as argued by Appellants (Reply Br. 8—9), the claim does not preclude the 2D image from converging to multiple viewpoints. Further, neither the claim nor the Specification define how “each eye sees an entire one of the 2D images” (id.). Even if the viewer’s eye sees multiple angular slices, the claim does not preclude the viewer’s eye from seeing multiple angular slices.
Moreover, neither the claim nor the Specification preclude “an entire one of the 2D images” from encompassing an angular slice. As such, Thomas’ angular slices, which converge to respective viewpoints and are seen by a viewer’s respective eyes, teach “optically converg[ing] each projected 2D image from the corresponding 2D image projector to a corresponding, different viewpoint ... wherein each eye sees an entire one of the 2D images” within the scope of the claim.
Accordingly, we are not persuaded the Examiner fails to show the Thomas teaches or suggests “optically converg[ing] each projected 2D image from the corresponding 2D image projector to a corresponding, different viewpoint ... wherein each eye sees an entire one of the 2D images,” as recited in claim 1.

Therefore, neither the instant claims nor the specification preclude interpreting the angular slices of Thomas as being an “entire individual 2D image”. Although Appellant notes that the Examiner admitted Thomas does not disclose that “a single eye sees only a single projector image” [Brief, page 28], the examiner notes Appellant is omitting context surrounding this admission. This related to prior claim language (which notably does not appear in the claim anymore) that used the word “only” to restrict the claim to requiring “each eye sees only the single corresponding 2D image from the corresponding projector”. Again, Appellant changed this limitation via an amendment removing the word “only” and therefore Appellant is essentially pointing out the examiner admitted old language no longer present in the claim (and therefore language not relevant to the particulars herein) was not taught by Thomas. 
It is further noted that in addition to Thomas, the examiner relied on Gao as disclosing these limitations argued by Appellant. Specifically, considering the substantial overlap in the disclosures of Thomas and Gao as they relate to the instant claims, the examiner provided citations of Gao that also disclose these argued limitations as noted in the Final Office Action on pages 7-9. Appellant has not provided any arguments as to how Gao does not disclose the entirety of these limitations. As noted therein, Gao (like Thomas) relates to stereoscopic viewing using a plurality of projectors as well as a screen  Gao discloses that a viewing volume (i.e. an "eye box") region is defined wherein within the viewing volume, the viewpoints corresponding to the projector images can be viewed entirely and the viewing volume forms a "full screen area". The examiner notes the similarities between the "eyebox" as described by ¶0036 of the instant application's specification and the "viewing volume" as described by Gao. Furthermore, as noted in ¶0075-¶0077 of Gao: 
[0075] With reference to FIG. 11, a sample multi-view projection system uses eight projectors (not shown) to create eight (rectangular) viewing windows 1-8, each with a corresponding diamond-shaped, full screen area surrounding it. As is explained above, each of the eight projectors would create a corresponding image 21 spanning the entirety of screen 23. Each projector's respective image, however, is only viewable, in its entirety, from the projector's corresponding full screen area defined by its corresponding viewing window. The collection of viewing windows 1-8 comprises system's projection baseline 45. That is, on the projection baseline 45, within each full screen area (or corresponding viewing window 1-8), an observer sees a full image from a corresponding image source (i.e., the viewing window's corresponding projector, not shown).
[0076] However, when the observer is located behind, or in front of, the projection baseline, outside any of the full screen areas, as is indicated by exemplary view point 43, the observer's field-of-vision, FOV, may span multiple viewing windows. This is similar to an observer viewing screen 23 through multiple, adjacent, physical windows. Just as the observer's field-of-vision may have only a partial view of screen 23 through each physical window, so too an observer at view point 43 may have only a partial view of each viewing window's corresponding projected image. Furthermore, the field-of-vision from view point 43 may provide a view of screen 23 through only some of the viewing windows. In the present example, view point 43 provides a view of screen 23 through view windows 3-7, and only a part of view window 7 is visible from view point 43.
[0077] In the present example, the projected image corresponding to viewing windows 3 to 7 are labeled 21_3 to 21_7. It is to be understood that each of images 21_3 to 21_7 spans the entirety of screen 23, and each are superimposed upon each other, but due to the special qualities of screen 23 each projected image 21_3 to 21_7 is visible, individually, in its entirety from its corresponding viewing window 3-7.

 As described above and as noted in the Final Office Action, Gao discloses within a viewing volume each eye sees an entirety of an image corresponding to only a single projector. For example, the left eye will see a first image in its entirety corresponding to a first projector and a right eye will see a second image in its entirety corresponding to a second projector. Therefore the concept of an eye exclusively seeing the entirety of a 2D projector image is additionally taught by Gao. As noted above the examiner has demonstrated the reasons why she disagrees with Appellant’s arguments that Thomas cannot disclose the limitations in question. However, even if for argument’s sake the examiner did err when interpreting Thomas as alleged by Appellant, the examiner conveyed to Appellant in the Final Office Action that Gao additionally discloses these claimed features and Appellant has failed to pin-point any differences between the claimed invention and Gao as it relates to the limitations in question. Appellant actually appears to admit that Gao teaches the entirety of this limitation on page 29 of the filed Brief. 
To conclude, as noted by the examiner in the Final Office Action of the instant application as well as by the Board in matters relating to Appeal ‘630 of parent application ‘273, Thomas discloses in at least Fig.18 that images “converge” to a unique viewpoint.  The examiner’s interpretation of the claims was read in light of the specification and neither the claims nor the specification preclude interpreting the angular slices of Thomas as being an “entire corresponding individual 2D image”. This is again consistent with the Board’s interpretation of Thomas and of the instant specification, as noted above. Appellant was additionally put on notice by the examiner in the Final Office Action that Gao also discloses these limitations and Appellant has failed to provide any arguments relating to the disclosure of Gao describing an eye seeing the entirety of a single 2D image from a corresponding projector. For these reasons as a whole, Appellant’s arguments are unpersuasive. 

III. Response to Appellant’s argument that Thomas and Gao are “incompatible”. 

In the filed Brief, pages 28-32 relate to the combination of Thomas and secondary reference Gao. Appellant argues that as Gao discloses that each eye will see the entirety of an image from a corresponding projector, this features of Gao is “antithetical” to the teachings of Thomas and is contrary to the “principle of operation” of Thomas. Appellant further argues that “despite the common end result, the distinct mechanisms of Thomas and Gao are not compatible”. 
Appellant’s basis for this argument appears to be that as Thomas projects “slices” and as Gao projects “whole” images, the principle of operation of Thomas would be changed when applying the teachings of Gao. Although Appellant points out differences between Thomas and Gao and then concludes the combination would change the principle of operation of Thomas, Appellant appears to merely be alleging because the two prior arts are different in function the totality of disclosures would not render the instant claim obvious. Appellant alleges that in Thomas it is “necessary for an image on the display screen to be diverged to multiple viewpoints” [Brief page 31] without providing any citation of Thomas that suggests the projectors disclosed therein are not capable of projecting “entire” images. 
The examiner first notes the purpose of Thomas is defined in the field of invention: 
[¶0005] The present invention relates generally to the field of three-dimensional (3-D) displays. More specifically, the invention relates to a system and methods for true 3-D display suitable for multiple viewers without use of glasses or tracking of viewer position, where each of the viewers' eyes sees a slightly different scene (stereopsis), and where the scene viewed by each eye changes as the eye changes position (parallax).
Thus Thomas’s purpose is to generate a 3-D display, for multiple viewers without glasses, wherein each viewers’ eyes see a slightly different version of the scene thus enabling stereoscopic viewing. This is accomplished by an array of projectors and a display screen. The examiner notes that Gao is seeking to do the same [Gao ¶0004-¶0014] wherein Gao also uses a plurality of projectors and a display screen and additionally Gao provides an improvement to Thomas, as the system of Gao ensures a user can see the entirety of a single projection image with a single eye (as opposed to only part of an image like Thomas) which prevents distortion/unwanted effects as well as provides a wide viewing area (citations are noted below as well as in the Final Office Action). Thus the system of Gao provides an improvement over the system of Thomas. 
The examiner notes that although Thomas does disclose projecting slices of images onto the surface of a display screen, Gao was used to teach it is obvious to use a projection system coupled with a display screen (like Thomas) in order to project a single image from a single projector to an eye of a user, wherein the user sees the entire 2D image from the single projector and the ensemble of viewpoints form an eyebox. Even though Thomas discloses image slices forming a viewpoint, there is nothing in Thomas that precludes the projector array from being capable of projecting entire images in a manner like Gao or suggests that using the projectors and display screen in a manner like Gao would render an inoperable system or a system that does not result in the goal of Thomas, which as noted above is glasses-less 3D display for a plurality of users. 
Specifically, Thomas suggest that the projectors can be full resolution projectors and that the projectors used for projecting the images are not limited to the disclosed embodiments. For example ¶0092 states “the full resolution of whatever projectors are being used for image creation, i.e., if the projectors have 1920×1080 resolution”. The examiner further notes that Thomas discloses that the system may be implemented as a front projection display (such as that of Gao) in ¶0077, as long as the screen is a reflective screen (which Gao discloses). Thus the system of Thomas can be a front projection display, like that of Gao. Gao similarly uses an array of projectors and a reflective screen (see the rejection) and Gao further states “an image projected by any one of the plurality of projectors spans a fraction of the width of the screen” [¶0014, ¶0094]. The examiner further notes that one of ordinary skill in the art would readily recognize the retro-reflective screen of Gao as being a “reflective screen”. For example, the examiner notes that a prior art Balogh (US 2012/0127320) which is relied upon for rejecting claim 43 describes how a mirror-like reflective screen or a retro-reflective screen (like Gao) are both commonly used in front projection systems.  Furthermore, Gao appears to be capable of projecting/viewing image slices in alternate embodiments, as noted in ¶0085-¶0086. 
Although modifying the system of Thomas with Gao may result in a user seeing different image portions, there is nothing in either prior art implying that the suggested combination of references would require a substantial reconstruction and redesign of the elements shown and destroy the principle of operation of Thomas. Rather, Gao provides an improvement to a system like Thomas which has vertical/narrow viewing windows and is vulnerable to display artifacts, as the system of Gao ensures each eye sees a full resolution image from a single projector at each viewing window (Gao  ¶0064-¶0065 “display system does not suffer from a picket fence effect, i.e. darkened vertical lines between adjacent viewing windows. Because the user perceives one full resolution image from a single projector at each viewing window, there is no picket fence effect in the image”). 
Additionally, if for arguments sake modifying Thomas with Gao would result in an inoperable system (which the examiner asserts such modification would not), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). When determining the level of ordinary skill in the art, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396... The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand ” [MPEP 2141.03]. 
To conclude, for the reasons noted above, one having ordinary skill in the art would realize that both systems [Thomas and Gao] use the same elements, seek to accomplish the same thing, and that the system of Gao provides an advantage to a system like Thomas. Thus an ordinary skilled artesian would have readily been “able to fit the teachings of [Thomas and Gao] together like pieces of a puzzle” in order to achieve the instant invention. Therefore said artisan would have found the claimed invention to have been obvious in light of the teachings of the Thomas and Gao. For these reasons as a whole, Appellant’s arguments are unpersuasive.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        
Conferees:
/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483 

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                        
                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.